DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veilleux (20100326085).
Regarding claim 14
Veilleux discloses an aircraft (helicopter Fig 1), comprising:
a first engine (ENG 2 construed as the 1st engine annotated in Fig 3) having a bleed air system (64 of ENG 2) with a first common bleed air conduit (conduit of valve 66A, annotated below);
a second engine (ENG 1 construed as the 2nd engine annotated in Fig 3) having a bleed air system (64 of ENG 1) with a second common bleed air conduit (conduit of valve 66B, annotated below); 
at least one control valve (two control valves 66A, 66B) disposed fluidly between the first and second common bleed air conduits, the at least one control valve operable to: 

ii) fluidly disconnect the first common bleed air conduit from the second common bleed air conduit (when either valves 66A and 66B is closed, connect first common conduit to second common conduit); and
a source of pressurized air (air from compressor 32 of the ENG 2/1st engine) that is external to the second engine (ENG1/2nd engine annotated), the source of pressurized air being selectively fluidly connectable (air from compressor 32 of ENG2/1st engine travels via valves 66A and 66B) to the bleed air system of the second engine (64 of ENG1/2nd engine).

    PNG
    media_image1.png
    712
    1016
    media_image1.png
    Greyscale

Regarding claim 15

Veilleux further discloses wherein the at least one control valve (valves 66A and 66B in Fig 3) is disposed fluidly between the source of pressurized air (32 of 1st engine) and the bleed air system of the second engine (64 of 2nd engine), the at least one control valve being operable to selectively fluidly connect the source of pressurized air (air from compressor 32 of 1st engine) to the bleed air system of the second engine (valves 66A and 66B connects air of compressor 32 of 1st engine to bleed air 64 of 2nd engine).
Regarding claim 16
Veilleux discloses the aircraft of claim 15.
Veilleux further discloses wherein the at least one control valve (valves 66A and 66B in Fig 3) fluidly connects: 
i) the bleed air system of the first engine (64 of 1st engine) to the bleed air system of the second engine (64 of 2nd engine) when the second engine is operating in a standby mode while the first engine is operating in an active mode (intended use- both engines are capable of operating in standby and active mode, the cross-bleed valves 66A and 66B is capable of allowing ENG1 to cross bleed to ENG 2 when ENG 1 is active and ENG 2 is standby, as well as ENG 2 to cross bleed ENG 1 when ENG 2 is active and ENG 1 is standby; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine), and 
ii) the bleed air system of the second engine (64 of 2nd engine) to the bleed air system of the first engine (64 of 1st engine) when the first engine is operating in a standby mode while the second engine is operating in an active mode (intended use- both engines are capable of operating in standby and active mode, the cross-bleed valves 66A and 66B is capable of allowing ENG1 to cross bleed to ENG 2 when ENG 1 is active and ENG 2 is standby, as well as ENG 2 to 
Regarding claim 17
Veilleux discloses the aircraft of claim 14.
Veilleux further discloses wherein each of the first and the second engine is operable in any one of a standby mode and an active mode (intended use – the ENG 2/1st engine and ENG 1/2nd engine in Fig 3 is capable of operating in standby mode or active mode), and the source of pressurized air is: 
a) the bleed air system of the second engine (bleed air 64 from ENG 1/2nd engine) when the first engine (ENG2/1st engine) is operating in the standby mode (intended use – both engines are connected via cross-bleed valves 66A and 66B, thus bleed air 64 of one engine being active is capable of traveling to the other engine when the other engine is in standby mode; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine), 
b) the bleed air system of the first engine (bleed air 64 from ENG2/1st engine) when the second engine (ENG1/2nd engine) is operating in the standby mode (intended use – both engines are connected via cross-bleed valves 66A and 66B, thus bleed air 64 of one engine being active is capable of traveling to the other engine when the other engine is in standby mode; furthermore, Para 0023 also describes how either engine can cross-bleed to start the other engine).
Regarding claim 18
	Veilleux discloses the aircraft of claim 14.
st and 2nd engine), the second source of pressurized air being selectively fluidly connectable simultaneously (intended use – APU 60 and source 68 connect to both 1st and 2nd engines via valves 80, 62, 66A and 66B, thus capable of simultaneously providing air to both engines) to both first and the second engine.
Regarding claim 19
	Veilleux discloses the aircraft of claim 18.
Veilleux further discloses wherein the second source of pressurized air an auxiliary power unit of the aircraft (power source 60 is an auxiliary power unit to provide a source of air, Para 0018 ll. 1-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux in view of Sautron (20180057170).
Regarding claim 20
	Veilleux discloses the aircraft of claim 14.
Veilleux is silent on each of the first engine and the second engine comprises: a first bleed air conduit, a second bleed air conduit; each of the first and second common bleed air conduits fluidly connected to both of the first and second bleed air conduits of their respective engine; and a check valve disposed fluidly between the second bleed air conduit and the first or second common bleed air conduit of a respective engine, and operable to prevent air flowing from the second bleed air conduit to the first or second common bleed air conduit.
	However, Sautron teaches a bleed air system (Fig 4) for an engine, comprising a first bleed air conduit (180a), a second bleed air conduit (180b), and a common bleed air conduit (166), the common bleed air conduit connected to both the first and second bleed air conduits (common conduit 166 connects to both first and second conduits 180a, 180b); and
a check valve (valve 184 can be a check valve, Para 0051) disposed fluidly between the second bleed air conduit (180b) and the common bleed air conduit (166) of the engine, and operable to prevent air flowing from the second bleed air conduit to the common bleed air conduit (check valve 184 when closed would prevent air flowing from second conduit 180b to common conduit 166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to each of the first and second engines in Veilleux, a first and second bleed air conduits as taught by Sautron, and connect the first and second bleed air conduits to each of the first and second common bleed air conduit of the respective engine in Veilleux, such that each of the first and second common bleed air conduits fluidly connected to both of the first and second bleed air conduits of their respective engine, as suggested and taught by Sautron, in order to supply access to different pressure or temperature low pressure bleed air as needed based on different engine operations (Para 0052), and 
.

Claim(s) 1-5, 10-11, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux in view of Bedrine (20170016399).
Regarding claim 1
	Veilleux discloses a method of operating an engine (ENG 2 in Fig 3) of an aircraft (helicopter in Fig 1), the engine having a bleed air system (64 of ENG 2), the method comprising:
when the aircraft is starting (start system 26 for multi-engine powerplant system, Para 0016), directing pressurized air from a source of pressurized air (air from compressor 32 of the ENG 1, external from ENG 2) external to the engine to the bleed air system of the engine (air from compressor 32 of ENG 1 travels to bleed system 64 of ENG 2 via valves 66A and 66B).
Veilleux is silent on to direct the air from the external source to the engine when the aircraft is in flight at an altitude above ground.
However, Bedrine teaches a method of operating a multi-engine powerplant system comprising: when the aircraft is in flight at an altitude above ground (during stable flight, i.e. above ground, engine 5 is in standby mode and engine 6 operates alone, Para 0069), a source of external air (air 31 from engine 6, external to engine 5) is directed to the engine (air turbine 30 of engine 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to direct an external source of air to the engine when the aircraft is in flight 
Regarding claim 2
Veilleux in view of Bedrine discloses the method of claim 1.
Veilleux further discloses wherein the engine is a first engine (ENG 2 construed as the 1st engine as annotated in Fig 3), the aircraft includes a second engine (ENG 1 construed as the 2nd engine), and directing the pressurized air includes directing the pressurized air (air from compressor 32 to the bleed system 64 of ENG1/2nd engine) to the first engine (ENG2/1st engine) from a bleed air system of the second engine (Para 0023 in operation, ENG 1/2nd engine is light-off, i.e. started first, then ENG 2/1st engine is spun-up through cross-bleed from ENG 1, Para 0019, valves 66A and 66B are cross-bleed valves; this indicates that ENG 2/1st engine receives pressurized air from ENG1/2nd engine).

    PNG
    media_image2.png
    631
    947
    media_image2.png
    Greyscale

Regarding claim 3
Veilleux in view of Bedrine discloses the method of claim 2.
Veilleux further discloses directing pressurized air to the bleed air system of the first engine (bleed system 64 of ENG2/1st engine) when the first engine is operating in a standby mode (Para 0023, in operation, APU 60 supplies air to the bleed air system 64 of ENG 1/2nd engine to drive ENG1 to a lightoff speed, once ENG 1 is light-off, i.e. active mode, then ENG 2/1st engine is spun-up through cross-bleed from ENG 1; this indicates that ENG 2/1st engine has not started, i.e. in standby mode, while ENG 1/2nd gas turbine is in active mode).
Regarding claim 4
Veilleux in view of Bedrine discloses the method of claim 2.
Veilleux further discloses the source of pressurized air is a first source of pressurized air (air from compressor 32 of the ENG 1), the aircraft includes a second source of pressurized air (external source 68 and APU 60 are both air sources, external source 68 provides bleed-air line such as a pneumatic cart, Para 0018, definition of “pneumatic” is filled with compressed air, i.e. pressurized, https://www.dictionary.com/browse/pneumatic) that is external to both the first engine and the second engine (external source 68 and APU 60 are outside of both engines in Fig 3), and the method further comprises directing pressurized air from the second source of pressurized air to the first engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).
Regarding claim 5
Veilleux in view of Bedrine discloses the method of claim 4.
nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).
Regarding claim 10
	Veilleux discloses a method of operating a bleed air system (64 of ENG 2 in Fig 3; ENG 2 is construed as the 1st engine annotated in Fig 3) of a first gas turbine engine of a multi-engine aircraft (two engines shown in Fig 3), comprising:
operating the first gas turbine engine of the aircraft during flight in a standby mode (Para 0019 and 0023, in operation, external source 68 and APU 60 supply air to the bleed air system 64 of ENG 1/2nd engine to drive ENG 1 to a lightoff speed, once ENG 1/2nd engine is light-off, i.e. active mode, then ENG 2/1st engine is spun-up through cross-bleed from ENG 1; this indicates that ENG 2/1st engine has not yet started and in standby mode while ENG 1/2nd engine is in active mode);
operating a second gas turbine engine of the aircraft during flight in an active mode (Para 0023, in operation, ENG 1/2nd engine is light-off first, i.e. become active); and
when the multi-engine aircraft is starting (start system 26 for multi-engine powerplant system, Para 0016), directing pressurized air from a bleed air system of the second gas turbine engine (bleed air system 64 of ENG 1/2nd engine) to a bleed air system of the first gas turbine engine (compressor air 32 of ENG 1/2nd engine cross bleeds to spin up to ENG 2/1st engine, Para 0023).

    PNG
    media_image3.png
    631
    947
    media_image3.png
    Greyscale

Veilleux is silent on to direct the pressurized air from the second engine to the first engine when the aircraft is in flight at an altitude above ground.
However, Bedrine teaches a method of operating a multi-engine powerplant system comprising: when the aircraft is in flight at an altitude above ground (during stable flight, i.e. above ground, engine 5 is in standby mode and engine 6 operates alone, Para 0069), air from a second engine (air 31 from engine 6) is directed to the first engine (air turbine 30 of engine 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to direct air from a second engine to a first engine when the aircraft is in flight at an altitude above ground in Veilleux, as suggested and taught by Bedrine, because during stable flight, one engine can operate at a standby mode while the other engine operates alone to reduce energy consumption during cruise flight (Para 0006), and directing air to the 
Regarding claim 11
Veilleux in view of Bedrine discloses the method of claim 10.
Veilleux further discloses operating a source of pressurized air (external source 68 and APU 60 provide air, external source 68 being a pneumatic cart, Para 0018 ll. 14-16, definition of “pneumatic” is filled with compressed air, i.e. pressurized, https://www.dictionary.com/browse/pneumatic) of the aircraft external to both the first gas turbine engine and the second gas turbine engine (APU 60 and external source 68 outside of both engines), and directing pressurized air from the source of pressurized air to at least one of the first gas turbine engine and the second gas turbine engine (Para 0019, APU 60 and external source 68 provides pressurized air to the bleed system 64 of either ENG 1 or ENG 2).
Regarding claim 13
	Veilleux in view of Bedrine discloses the method of claim 10.
	Veilleux in view of Bedrine further discloses a method of operating a multi-engine powerplant system comprising: operating the first gas turbine engine in a standby mode and the second gas turbine engine in an operating mode (during stable flight, i.e. above ground, first engine 5 is in standby mode and second engine 6 operates alone, Para 0069), where the first gas turbine engine operates at an engine speed greater than zero (standby engine having a speed between 5 to 20% of nominal speed, Para 0011, i.e. greater than 0) and less than an engine speed of the second gas turbine engine (second engine is the fully operating engine, thus would be at full nominal speed).

Regarding claim 21
	Veilleux in view of Bedrine discloses the method of claim 10.
	Veilleux further discloses to direct pressurized air from the bleed air system of the second gas turbine engine (bleed air system 64 of ENG 1/2nd engine) to the bleed air system of the first gas turbine engine (compressor air 32 of ENG 1/2nd engine cross bleeds to spin up to ENG 2/1st engine, Para 0023).
Veilleux is silent on during this step of directing pressurized air from the second gas turbine engine to the first gas turbine engine, the method also includes maintaining the first gas turbine engine in the standby mode.
However, Bedrine teaches a method of operating a multi-engine powerplant system comprising: maintaining a first engine in standby mode (during stable flight, i.e. above ground, engine 5 is in standby mode and engine 6 operates alone, Para 0069), directing air from a second engine (air 31 from engine 6) is directed to the first engine (air turbine 30 of engine 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to direct air from the second engine to the first engine while maintaining the first engine in standby mode Veilleux, as suggested and taught by Bedrine, because during stable flight, one engine can operate at a standby mode while the other engine operates alone to reduce energy consumption during cruise flight (Para 0006), and directing air to the standby engine from the operating engine allows for rapid ignition of the combustion chamber of the standby engine to be up to full speed if necessary (Para 0011).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux in view of Bedrine, as applied to claim 11 above, and further in view of Teicholz (20180022463).
Regarding claim 12
	Veilleux in view of Bedrine discloses the method of claim 11.
Veilleux further discloses directing pressurized air from the second source of pressurized air to either the first engine and the second engine (external source 68 and APU 60 provide air to either engines, Para 0019), but is silent on directing pressurized air from the source of pressurized air to the first gas turbine engine and simultaneously with the directing pressurized air from the source of pressurized air to the second gas turbine engine.
However, Teicholz teaches an aircraft comprising a first engine (10A Fig 1) and a second engine (10B), an external source of pressurized air (air source 114 including APU 113 and compressor 115) to direct a pressurized air to the first gas turbine engine and simultaneously to the second gas turbine engine (compressed air source 114 provides air to both air turbine starters 120A of engine 10A, 120B of engine 10B, Para 0039 ll. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the source of pressurized air being the APU 60 and external source 68 in Veilleux to direct the pressurized air simultaneously to the first engine and the second engine, as suggested and taught by Teicholz, because this would allow both engines to be started at the same time and ultimately reduce start-up time.

Claim(s) 1 and 7-8 alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux in view of Bedrine.
Regarding claim 1
	Veilleux discloses a method of operating an engine (ENG 2 in Fig 3) of an aircraft (helicopter in Fig 1), the engine having a bleed air system (64 of ENG 2), the method comprising 
st engine through isolation valve 62, Para 0019).
Veilleux is silent on to direct the air from the external source to the engine when the aircraft is in flight at an altitude above ground.
However, Bedrine teaches a method of operating a multi-engine powerplant system comprising: when the aircraft is in flight at an altitude above ground (during stable flight, i.e. above ground, engine 5 is in standby mode, Para 0069), a source of external air (air 31 external to engine 5) is directed to the engine (air turbine 30 of engine 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to direct an external source of air to the engine when the aircraft is in flight at an altitude above ground in Veilleux, as suggested and taught by Bedrine, because during stable flight, one engine can operate at a standby mode while the other engine operates alone to reduce energy consumption during cruise flight (Para 0006), and directing the external source of air to the standby engine allows for rapid ignition of the combustion chamber of the standby engine to be up to full speed if necessary (Para 0011).
Regarding claim 7
Veilleux in view of Bedrine discloses the method of claim 1.

Regarding claim 8
Veilleux in view of Bedrine discloses the method of claim 7.
Veilleux further discloses wherein the engine is a first engine (ENG 2 construed as the 1st engine as annotated in Fig 3), the aircraft includes a second engine (ENG 1 construed as the 2nd engine), and the method further includes directing pressurized air from the source of pressurized air to the second engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux in view of Bedrine, as applied to claim 8 alternatively above, and further in view of Teicholz.
Regarding claim 9
	Veilleux teaches the method of claim 8.
Veilleux further discloses directing pressurized air from the second source of pressurized air to either the first engine and the second engine (external source 68 and APU 60 provide air to either ENG 1/2nd engine or ENG 2/1st engine through isolation valve 62, Para 0019), but is silent on directing pressurized air from the source of pressurized air to both the first engine and the second engine.
However, Teicholz teaches an aircraft comprising a first engine (10A Fig 1) and a second engine (10B), an external source of pressurized air (air source 114 including APU 113 and compressor 115) to direct a pressurized air to both the first engine and the second engine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the source of pressurized air being the APU 60 and external source 68 in Veilleux to direct the pressurized air to both the first engine and the second engine, as suggested and taught by Teicholz, because this would allow both engines to be started at the same time and ultimately reduce start-up time.
Response to Arguments
i.	Applicant’s arguments, see page 6, filed on 11/24/2021, with respect to the rejection(s) of claim(s) 1 and 10 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Veilleux in view of Bedrine.
ii.	Applicant's arguments filed on 11/24/2021, with respect to the rejection of claim 14 regarding reference Veilleux, have been fully considered but they are not persuasive. 
	Veilleux teaches the new features of amended claim 14, as outlined with details in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741